DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered. 
3.	As directed by the amendment: claims 1, 10 and 15-19 have been amended, claims 12-14 and 20 have been canceled, and claim 2 has been canceled previously. Thus, claims 1, 3-11 and 15-19 are currently pending in this application, claims 8 and 9 remain withdrawn from consideration.

Claim Objections
4.	Claims 1, 3-7, 10-11 and 15-19 is objected to because of the following informalities:  
In claim 1, line 6: “support movement of the substantially L-shaped lever” should be changed to -- support a movement of the substantially L-shaped lever --. 
In claim 1, line 10: “so that when the fan is operational the plate is lifted upwards” should be changed to --so that, when the fan is operating, the substantially flat plate is lifting upwards--. 
In claim 10, line 7: “anti-rotation device comprising” should be changed to --anti-rotation device comprising:--.
In claim 10, line 14: “the L-shaped lever at a point” should be changed to –the substantially L-shaped lever at a point--.
In claim 10, lines 15-16: “to support movement of the L-shaped lever” should be changed to – to support a movement of the substantially L-shaped lever--.
In claim 10, line 17: “the short side of the L-shaped lever” should be changed to – the short side of the substantially L-shaped lever--.
In claim 10, line 19: “substantially flat plate pulls the plate downwards due to gravity” should be changed to –substantially flat plate pulls the substantially flat plate downwards due to gravity--.
In claim 10, line 20: “the plurality of blades of the fan” should be changed to -- the plurality of blades of the industrial fan assembly--.
In claim 10, line 21: “locking reverse movement” should be changed to --locking a reverse movement--.
In claim 15, line 2: “proportional to on airflow of the industrial fan assembly” should be changed to --proportional to airflow of the industrial fan assembly--.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-7, 10-11 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite because it sets forth that “when the fan is operational the plate is lifted upwards”. As presently worded, it is unclear if this “plate” is being the same substantially flat plate, as recited in line 7, or something else.
Claim 3 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 is vague and indefinite because it sets forth that “when the industrial fan assembly is OFF, airflow from the industrial fan assembly gradually stops and a weight of the substantially flat plate pulls the plate downwards due to gravity”. As presently worded, it is unclear if the “plate” is being the same substantially flat plate, as recited in line 13, or something else.
Claim 11 is vague and indefinite because it sets forth that “an electric motor or a transmission unit including a gearbox or a pulley and belt operatively connected to the central hub for powering the plurality of blades”. As presently worded, it’s unclear whether the claim is attempting to require a separate, distinct “pulley” or further defines the “pulley operatively connected to the L-shaped lever at a point where the long side and the short side meet”, as recited in claim 10, lines 14-15.
Applicant is required to clarify or to revise the claimed limitation.
Claim 16 is vague and indefinite because it sets forth that “a weight of the substantially flat plate is proportional to airflow”. As presently worded, it’s unclear whether the claim is attempting to require a separate, distinct “weight of the substantially flat plate” or further defines the “weight of the substantially flat plate”, as recited in claim 10, line 19.
Applicant is required to clarify or to revise the claimed limitation.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Dickey et al. (hereinafter “Dickey”) (Patent No.: US 6,422, 814 B2), as evidenced by Dubois (Patent No.: US 6,022,193), and further in view of Innes (Pub. No.: US 2019/0093716 A1). 
Regarding claim 1, Dickey discloses an aerodynamic anti-rotation device (fan brake 250, as discussed in column 2 lines 45-60) configured to prevent a plurality of blades of an industrial fan from rotating comprising: 
a substantially L-shaped lever (as shown in annotated Figure 2, substantially L-shaped lever L250) having a long side (defined by an arm 254) and a short side (defined by a cam 258); 
a pulley (pivot or hinge 256, as presented in annotated Figure 2 and column 2 lines 52-55) operatively connected to the substantially L-shaped lever at a point where the long side and the short side meet (as best seen immediately below, the pivot or hinge 256 is undoubtedly operatively connected to the L250 lever), the pulley (pivot or hinge 256) comprising a shaft configured to support movement of the substantially L-shaped lever (as illustrated in annotated Figure 2); and 
a substantially flat plate (as depicted in annotated Figure 2) attached to one end of the short side of the substantially L-shaped lever.  
Particularly, Dickey demonstrates the fan brake 250 that applies a braking surface 252 to either an impeller body 220 or the blades 210 of the impeller to decelerate the rotating impeller (see column 2 lines 45-51). Especially, Dickey performs the cam 258, which is sloped for ease of engaging when the module is inserted into the enclosure. For example, as stated in column 2 lines 54-61, the cam may be positioned to engage the enclosure (e.g., rack bottom 280) when the module is inserted. Clearly, disclosing this cam portion or rack bottom, Dickey specifically teaches as how a substantially flat plate is being attached to one end of the short side or cam portion 258 of the L-shaped lever L250, as instantly claimed.
In this disclosure, Dickey teaches: The arm maintains the braking surface against the impeller until engaged by the cam. The arm can be spring loaded to ensure that the arm has a tendency to apply the braking surface to the impeller. For example, pivot 256 is spring loaded in one embodiment.  When the module is inserted into the enclosure, cam 258 engages the arm 254 to disengage or retract the braking surface 252 from impeller 200. When cam 258 disengages arm 254, the arm applies braking surface 252 to the impeller (see column 2 lines 54-65). 

    PNG
    media_image1.png
    610
    852
    media_image1.png
    Greyscale

As best seen in annotated Figure 2, Dickey evidently illustrates that the pivot 256, which is designated as the pulley, is comprising a shaft element or pin or post that is rotatably disposed within the spring element.
In fact, this pivot 256, designated as the pulley, is necessarily comprising a wheel on an axle or shaft configured to support movement of the L-shaped lever. This is evidenced by Dubois (Patent No. US 6,022,193) which discloses another hinge member for anti-rotation device. Dubois explicitly teaches: A pivotally movable flap 38 is mounted on an inside surface 40 of tail cone ring 16. The flap 38 includes a hinge member 42 pivotally mounted on a pin 44 disposed in tail cone ring 16, and a spring 46 biasing hinge member 42 toward a position in which hinge member 42 is engagable by ramp 28.

    PNG
    media_image2.png
    420
    551
    media_image2.png
    Greyscale

Then, with reference to annotated Figure 2 again, Dickey surely exhibits as how a free end of the long side, which is defined by arm 254, of the substantially L-shaped lever L250 is at least partially curved outwards, as instantly claimed.
[AltContent: textbox (Figure 2)]
    PNG
    media_image3.png
    467
    579
    media_image3.png
    Greyscale

However, Dickey, as evidenced by Dubois, is silent as to the fact that an axis of the anti-rotation device is perpendicular to an axis of the industrial fan.
Nonetheless, the use of an anti-rotation device having the claimed arrangement is notoriously well-known in the art, as taught by Innes. Innes in the same field of endeavor teaches another fan system, wherein a braking mechanism or anti-rotation device is being used for physically stopping rotation of a fan rotor (see Abstract).
Innes, in Abstract, expressly states: The braking mechanism is activated when the fan system is at least partially removed from a chassis or enclosure or when the chassis or enclosure including the fan system is opened. The fan rotor, of the fan system, may include a rotating blade assembly configured to rotate around an axis. A fan motor, of the fan system, is configured to cause rotation of the rotating blade assembly around the axis. The braking mechanism, of the fan system, is configured to apply friction to at least one component of the fan rotor when the braking mechanism is engaged. Application of friction to the at least one component of the fan rotor may stop rotation of the rotating blade assembly around the axis.

    PNG
    media_image4.png
    528
    562
    media_image4.png
    Greyscale

Furthermore, in Paragraph [0020], Innes explicitly teaches: The braking mechanism 120 may include a control arm 150, a braking portion 155 disposed at one end of the control arm 150, an actuating portion 160 on an opposite end of the control arm 150, and a base portion 165 disposed between the braking portion 155 and the actuating portion 160. In various embodiments, the base portion 165 may include a pivot rod 170 disposed perpendicular to the control arm 150 between the braking portion 155 and the actuating portion 160. The pivot rod 170 may pivotably couple the braking mechanism 120 with the fan housing 115 by being coupled with pivot points 170. In some embodiments, the pivot points 170 may include holes in the fan housing 115 through which the pivot rod 170 is inserted. The control arm 150 may pivot about the base portion 165 between a contact position in which the braking portion 155 applies friction to the fan rotor 105 to stop rotation of the fan rotor 105, and a non-contact position in which the braking portion 155 is physically separated from the fan rotor 105 to permit the fan rotor 105 to freely rotate.
Most importantly, however, is the specific arrangement of Innes’ anti-rotational device or braking mechanism 120, wherein the axis A175 of the braking mechanism or anti-rotational device is being perpendicular to the axis of the fan rotor 105.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an anti-rotation device having an axis that is being perpendicular to an axis of the fan rotor, as taught by Innes, to the fan of Dickey, as evidenced by Dubois, in order to increase an amount of friction applied when the braking mechanism 120 is engaged, as motivated by Innes in Paragraph [0025].
Thus modified, one skilled in the art would have been reasonably apprised to further provide the anti-rotation device so that an axis of the anti-rotation device would be further perpendicular to an axis of the industrial fan and/or to further provide the anti-rotation device so that when the fan is operational the plate would be further lifted upwards, as instantly clamed.
Regarding claims 3-5, Dickey, Dubois and Innes substantially disclose the aerodynamic anti-rotation device, as claimed and detailed above.
However, although the combination of Dickey, Dubois and Innes discloses the vast majority of applicants claimed elements, it does not explicitly disclose that the substantially L-shaped lever and/or pulley and/or substantially flat plate comprises a material selected from the group consisting of metal, plastic, and fiber-reinforced composite. 

    PNG
    media_image5.png
    767
    542
    media_image5.png
    Greyscale

Nonetheless, as shown in annotated Figure 3, Dickey performs another embodiment of the fan brake 350 that is having a brake surface 352 suited for decelerating the impeller through contact with the blades 310. Further, as stated in column 3 lines 15-23, Dickey especially notes: In order to distribute the braking force across the blade, the braking surface 352 may be designed as a flap (top view 352). In one embodiment, the flap is composed of a flexible, resilient material such as plastic.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the substantially L-shaped lever and/or pulley and/or substantially flat plate from the flexible, resilient material such as plastic, as taught by Dickey, in the Dickey/ Dubois/Innes since it has been held to be within the general skill of a worker in the art to select a known material (or material compound) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus modified, one skilled in the art would have been reasonably appraised that the substantially L-shaped lever and/or pulley and/or substantially flat plate would be further comprising a material selected from the group consisting of metal, plastic, and fiber-reinforced composite, as instantly claimed.
Regarding claims 6 and 7, Dickey, Dubois and Innes substantially disclose the aerodynamic anti-rotation device, as claimed and detailed above. However, the combination of Dickey, Dubois, and Innes does not explicitly disclose that the substantially L-shaped lever is at least partially coated with an elastomer or rubber and/or a free end of the long side of the substantially L-shaped lever comprises a rubber or elastomeric tip.  
Nonetheless, it is notoriously well-known in the art to utilize braking or stopping elements made of a rubber or elastomer material to form an anti-rotation device, as taught by Innes.
Specifically, in Paragraph [0025], Innes teaches: the braking portion 155 may include a brake pad 195 disposed between the braking portion 155 and the generally flat circular region 145 of the rotating blade assembly 130 to apply friction to the generally flat circular region 145 when the braking mechanism 120 is engaged. The brake pad 195 may include a high friction material, e.g., an elastomer or a rubber, which may be glued or over-molded onto the braking portion 155. By adjusting characteristics of the brake pad 195, an amount of friction applied to the generally flat circular region 145 may be adjusted. In some embodiments, the braking portion 155 may apply friction directly to the generally flat circular region 145 when the braking mechanism 120 is engaged without including the brake pad 195. In various embodiments, the brake pad 195 may apply a braking force of approximately 1 pound to 5 pounds. In some embodiments, any one or more of the braking mechanism 120, brake pad 195, and generally flat circular region 145 may include a texture to increase an amount of friction applied when the braking mechanism 120 is engaged. In some embodiments, the texture may include a series of bumps or peaks, e.g., having a height up to 1 mm. In some embodiments, the brake pad 195 may be disposed on the generally flat circular region 145 of the rotating blade assembly 130 instead of on the braking portion 155, and the brake pad 195 may be configured to rotate concurrently with the rotating blade assembly 130 around the axis when the fan system 100 is in an operational mode.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an elastomer or a rubber, as taught by Innes, with the aerodynamic anti-rotation device of Dickey/ Dubois/Innes, in order to further apply additional friction to the fan rotor to stop rotation of the fan rotor, as motivated by Innes in column 4 lines 20-25.
Thus modified, one skilled in the art would have been reasonably appraised that the substantially L-shaped lever would be further coated with an elastomer or rubber and/or a free end of the long side of the substantially L-shaped lever would be further comprising a rubber or elastomeric tip, as instantly claimed.

10.	Claim(s) 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Franz et al. (hereinafter "Franz") (Pub. No.: US 2005/0186071 A1), as evidenced by Dubois, and further in view of Innes, and further in view of Ohara et al. (hereinafter “Ohara”) (Pub. No.: JP2002235934A, cited in IDS of 11/04/2020).
Regarding claim 10, Franz discloses an industrial fan assembly (flow device 12, as presented in Paragraph [0018]) comprising: 
a central hub (movable hub 38, which has a plurality of impellers or blades 40 extending therefrom, see Paragraph [0020]) having a first axis (movable hub 38 is surely having a first axis or axis of rotation 36, as stated in Paragraph [0020]); 
a plurality of blades (plurality of blades 40, as seen in annotated Figures 6&7) operatively connected to and configured to rotate around the central hub (the rotor 34 extends to a movable hub 38, which has a plurality of impellers or blades 40 extending therefrom; In operation, these impellers or blades 40 rotate with along with rotation of the movable hub 38 within the cylindrical portion 26, as detailed in Paragraph [0020]); and 
an anti-rotation device (defined by a brake assembly 70, see Paragraph [0024]) having a second axis (brake assembly 70 is undoubtedly having an axis or second axis), the anti-rotation device (brake assembly 70) configured to prevent the plurality of blades from rotating (as stated in Paragraph [0024], the brake assembly 70 being in two different configurations, i.e., an operational flow configuration (FIG. 6) and a protective no-flow configuration (FIG. 7)).
Particularly, Franz demonstrates as how the brake assembly 70 comprising a lever arm 72 coupled to the housing 20 by a first pivot joint 74 and coupled to an engaging arm 78 by a second pivot joint 76 (see Paragraph [0024]). Franz exhibits as how the brake assembly 70 further comprises a spring mechanism 80, which interacts with an upper portion 82 of the lever arm 72 and with the housing 20 to bias the engaging arm 78 inwardly toward the blades 40. More specifically, in Paragraph [0024], Franz states that the spring mechanism 80 biases the lever arm 72 to rotate about the first pivot joint 74 in a counter clockwise direction.
Then, Franz specifies that: the lip 60 counteracts the spring mechanism 80 to rotate the lever arm 72 clockwise out of engagement with the blades 40. Upon removal, the spring mechanism 80 rotates the lever arm 72 about the pivot joint 74, thereby forcing the engaging arm 78 to engage the blades 40. Thus, the brake assembly 70 stops rotation of the blades 40 during removal of the flow device 12 from the system 10. 

    PNG
    media_image6.png
    564
    570
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    390
    622
    media_image7.png
    Greyscale


Essentially, Franz’s brake system is certainly designed such that the pulley, which is defined by the second pivot joint 76 and/or first pivot joint 74 is operatively connected to the substantially L-shaped lever, which is defined by the lever arm 72  and engaging arm 78. 
Certainly, disclosing the second pivot joint 76, Franz specifically teaches as how the pulley being operatively connected to the L-shaped lever at a point where the long side or lever arm 72 and the short side or engaging arm 78 meet, wherein the pulley comprising a wheel on an axle or shaft configured to support movement of the L-shaped lever, otherwise, the system cannot normally operate.
In fact, this second pivot joint designated as the pulley is surely comprising a wheel on an axle or shaft configured to support movement of the L-shaped lever.

    PNG
    media_image2.png
    420
    551
    media_image2.png
    Greyscale

This is evidenced by Dubois (Patent No. US 6,022,193) which discloses another hinge member for anti-rotation device. Dubois explicitly teaches: A pivotally movable flap 38 is mounted on an inside surface 40 of tail cone ring 16. The flap 38 includes a hinge member 42 pivotally mounted on a pin 44 disposed in tail cone ring 16, and a spring 46 biasing hinge member 42 toward a position in which hinge member 42 is engagable by ramp 28.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a pin or shaft at the anti-rotation device or brake assembly, as taught by Dubois, with the fan assembly of Franz, as part of an obvious combination of known prior art structures, in this case the use of a pin or shaft in pivotally movable flap structure, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
However, although the combination of Franz and Dubois discloses the majority of applicants claimed elements, it is silent as to the fact that the second axis of the anti-rotation device defined by the brake assembly 70 is being perpendicular to the first axis of the central hub. 

    PNG
    media_image4.png
    528
    562
    media_image4.png
    Greyscale

Nonetheless, the use of an anti-rotation device having the claimed arrangement is notoriously well-known in the art, as taught by Innes. Innes in the same field of endeavor teaches another fan system, wherein a braking mechanism or anti-rotation device is being used for physically stopping rotation of a fan rotor (see Abstract).
Innes, in Abstract, expressly states: The braking mechanism is activated when the fan system is at least partially removed from a chassis or enclosure or when the chassis or enclosure including the fan system is opened. The fan rotor, of the fan system, may include a rotating blade assembly configured to rotate around an axis. A fan motor, of the fan system, is configured to cause rotation of the rotating blade assembly around the axis. The braking mechanism, of the fan system, is configured to apply friction to at least one component of the fan rotor when the braking mechanism is engaged. Application of friction to the at least one component of the fan rotor may stop rotation of the rotating blade assembly around the axis.
Furthermore, in Paragraph [0020], Innes explicitly teaches: The braking mechanism 120 may include a control arm 150, a braking portion 155 disposed at one end of the control arm 150, an actuating portion 160 on an opposite end of the control arm 150, and a base portion 165 disposed between the braking portion 155 and the actuating portion 160. In various embodiments, the base portion 165 may include a pivot rod 170 disposed perpendicular to the control arm 150 between the braking portion 155 and the actuating portion 160. The pivot rod 170 may pivotably couple the braking mechanism 120 with the fan housing 115 by being coupled with pivot points 170. In some embodiments, the pivot points 170 may include holes in the fan housing 115 through which the pivot rod 170 is inserted. The control arm 150 may pivot about the base portion 165 between a contact position in which the braking portion 155 applies friction to the fan rotor 105 to stop rotation of the fan rotor 105, and a non-contact position in which the braking portion 155 is physically separated from the fan rotor 105 to permit the fan rotor 105 to freely rotate.
However, most importantly in Innes is his specific arrangement of the anti-rotational device or braking mechanism 120, wherein the axis A175 of the braking mechanism or anti-rotational device is being perpendicular to the axis of the fan rotor 105.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an anti-rotation device having an axis that is being perpendicular to an axis of the fan rotor, as taught by Innes, to the fan of Franz, as evidenced by Dubois, in order to increase an amount of friction applied when the braking mechanism 120 is engaged, as motivated by Innes in Paragraph [0025].
Thus modified, one skilled in the art would have been reasonably appraised to further provide the industrial fan assembly having the anti-rotation device, wherein the axis of the anti-rotation device would be further perpendicular to the axis of the industrial fan, as instantly claimed. 
The combination of Franz, Dubois and Innes does not explicitly disclose that a substantially flat plate attached to one end of the short side of the L-shaped lever.Page 3 of 6 #8016180.1Applicant: AlGwaiz Application Serial No.: 16/528,881Atty Docket No.: 0004159.051122 
Nevertheless, Ohara in the same field of endeavor teaches another fan assembly comprising a stopper that is attached to the blow grill, as discussed in Paragraph [0009] and having a protrusion protruding toward the axial flow fan side, as detailed in Paragraph [0004].
Notably, in Paragraph [0012], Ohara teaches: the protruding portion 16 is pushed by the blade surface 24 of the axial flow fan 11, and the stopper 6 moves in the direction of the arrow 25 around the core rod 18 so as not to hinder the rotation of the blower. Further, when the rotation speed becomes high and the blowing wind speed increases, the plate material 15 is pushed by the wind pressure of the wind blowing in the direction of arrow 31 as shown in FIG. 9, and the stopper is stopped in the direction of arrow 32 in the drawing centering on the core rod 18. 6 is pushed up, and the protruding portion 16 does not come into contact with the axial flow fan 11. That is, the area of the plate member 15 has a sufficient size to overcome the moment due to the weight of the stopper 6 by the wind pressure. Further, the size of the plate material 15 is made sufficiently small with respect to the outlet so as not to cause a large blowout flow path resistance.


    PNG
    media_image8.png
    368
    638
    media_image8.png
    Greyscale

 
    PNG
    media_image9.png
    433
    720
    media_image9.png
    Greyscale

Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a stopper or substantially L-shaped lever having a substantially flat plate, as taught by Ohara, to the fan assembly of Franz/Dubois/Innes, as part of an obvious combination of known prior art structures, in this case the use of stoppers in fan assemblies, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
 Thus modified, one skilled in the art would have been surely appraised that, a substantially flat plate would be further attached to one end of the short side of the L-shaped lever and/or when the industrial fan assembly being OFF, airflow from the industrial fan assembly would be further gradually stopped and a weight of the substantially flat plate would be further pulling the plate downwards due to gravity, thereby engaging the substantially L-shaped lever with the plurality of blades of the fan and further locking reverse movement of the plurality of blades and/or when the industrial fan assembly being ON, forward movement of the plurality of blades will be further disengaging the substantially L-shaped lever, and airflow being generated by the plurality of blades of the industrial fan assembly would be further lifting the substantially flat plate upwards, as instantly claimed. 
Moreover, with specific regard to functional limitations directed towards the intended use of the apparatus, namely “configured to rotate around a central hub” and “configured to prevent the plurality of blades from rotating”, the prior art discloses all the structural limitations of the claim and is therefore capable of carrying out, any and all uses of such a structure. Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114).
Regarding claim 11, Franz/Dubois/Innes/ Ohara substantially disclose the industrial fan assembly, as claimed and detailed above. Additionally, in Paragraph [0020], Franz especially notes that “The back flange 24 further comprises a bracket 30, which supports a motor and/or bearing assembly 32 having a central rotor 34 rotatable about an axis of rotation 36”. As such, one of ordinary skill in the art would surely recognize that an electric motor or a transmission unit including a gearbox or a pulley and belt operatively connected to the central hub 34 for powering the plurality of blades 40, as instantly claimed.
Regarding claim 19, Franz/Dubois/Innes/ Ohara substantially disclose the fan assembly, as claimed and detailed above, wherein the substantially L-shaped lever is at least partially coated with an elastomer or rubber.  
However, the combination of Franz/Dubois/Innes/ Ohara does not explicitly disclose that the substantially L-shaped lever is at least partially coated with an elastomer or rubber.  
Nonetheless, it is notoriously well-known in the art to utilize braking or stopping elements made of a rubber or elastomer material to form an anti-rotation device, as taught by Innes. Innes, in Paragraph [0025], then goes on to describe: the braking portion 155 may include a brake pad 195 disposed between the braking portion 155 and the generally flat circular region 145 of the rotating blade assembly 130 to apply friction to the generally flat circular region 145 when the braking mechanism 120 is engaged. The brake pad 195 may include a high friction material, e.g., an elastomer or a rubber, which may be glued or over-molded onto the braking portion 155. By adjusting characteristics of the brake pad 195, an amount of friction applied to the generally flat circular region 145 may be adjusted. In some embodiments, the braking portion 155 may apply friction directly to the generally flat circular region 145 when the braking mechanism 120 is engaged without including the brake pad 195. In various embodiments, the brake pad 195 may apply a braking force of approximately 1 pound to 5 pounds. In some embodiments, any one or more of the braking mechanism 120, brake pad 195, and generally flat circular region 145 may include a texture to increase an amount of friction applied when the braking mechanism 120 is engaged. In some embodiments, the texture may include a series of bumps or peaks, e.g., having a height up to 1 mm. In some embodiments, the brake pad 195 may be disposed on the generally flat circular region 145 of the rotating blade assembly 130 instead of on the braking portion 155, and the brake pad 195 may be configured to rotate concurrently with the rotating blade assembly 130 around the axis when the fan system 100 is in an operational mode. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using an elastomer or a rubber, as taught by Innes, with the aerodynamic anti-rotation device of Franz/ Dubois/ Innes/ Ohara, in order to further apply additional friction to the fan rotor to stop rotation of the fan rotor, as motivated by Innes in column 4 lines 20-25.
Thus modified, one skilled in the art would have been reasonably appraised that the substantially L-shaped lever would be further coated with an elastomer or rubber, as instantly claimed.
11.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Franz, as evidenced by Dubois, and further in view of Innes, and further in view of Ohara, as evidenced by El-Galley et al. (hereinafter “El-Galley”) (Pub. No.: US 2008/0242212 A1).
Regarding claim 15-18, Franz/Dubois/Innes/ Ohara substantially disclose the fan assembly, as claimed and detailed above. 
Additionally, in Paragraph [0012], Ohara specifically teaches that: the protruding portion 16 is pushed by the blade surface 24 of the axial flow fan 11, and the stopper 6 moves in the direction of the arrow 25 around the core rod 18 so as not to hinder the rotation of the blower. Further, when the rotation speed becomes high and the blowing wind speed increases, the plate material 15 is pushed by the wind pressure of the wind blowing in the direction of arrow 31 as shown in FIG. 9, and the stopper is stopped in the direction of arrow 32 in the drawing centering on the core rod 18. 6 is pushed up, and the protruding portion 16 does not come into contact with the axial flow fan 11. That is, the area of the plate member 15 has a sufficient size to overcome the moment due to the weight of the stopper 6 by the wind pressure. Further, the size of the plate material 15 is made sufficiently small with respect to the outlet so as not to cause a large blowout flow path resistance.


    PNG
    media_image9.png
    433
    720
    media_image9.png
    Greyscale

Also, it is a well-established fact that the weight and/or dimension of the fan element being based on airflow of the fan. This is evidenced by El-Galley (Pub. No.: US 20080242212 A1) which expressly states that “The selection of a specific fan is based on achieving the maximum air flow rate (standard cubic feet per minute ("CFM")) while being subjected to the size limiting constraints” (see Paragraph [0031]). 
Clearly, the selection of the fan elements is being based on calculating the airflow rate (CFM) and pressure requirements of a system. 
Furthermore, regarding the claimed limitations “a weight of the substantially L-shaped lever is proportional on an airflow of the industrial fan assembly in cubic feet per minute”, “weight of the substantially flat plate is proportional to on an airflow of the industrial fan assembly in cubic feet per minute”, “a dimension of the substantially L-shaped lever is proportionally based on a size of the industrial fan assembly” and “a dimension of the substantially flat plate is proportionally based on a size of the industrial fan assembly”, to the extent that the claimed invention produces the claimed desired results, the applied prior art structure being the same, does the same. In addition, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. 
Thus, according to the combination, one of ordinary skill would have been reasonably appraised that a weight of the substantially L-shaped lever would be further based on an airflow of the fan in cubic feet per minute and/or weight of the substantially flat plate would be further based on an airflow of the fan in cubic feet per minute and/or a dimension of the substantially L-shaped lever would be further based on an airflow of the fan in cubic feet per minute and/or a dimension of the substantially flat plate would be further based on an airflow of the fan in cubic feet per minute, as instantly claimed.

Response to Arguments
12. 	Applicant's arguments with respect to the claims have been considered but are
moot because the arguments do not apply to the combination of references being used
in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             	

                                                                                                                                                                          /L.P. /
Examiner, Art Unit 3746